         Case 1:19-cr-00254-ALC Document 52 Filed 02/05/20 Page 1 of 1
                                         U.S. Department of Justice

               iVH:fV10 ENDORSED                  United States Attorney
                                                  Southern District of New York

                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew's Plaza
                                                  New York, New York 10007




                                                  February 4, 2020
                                                               ----------- -----
BY EMAIL                                                                  USDC SDNY
The Honorable Andrew L. Carter, Jr.                                       DOCUMENT
United States District Court Judge                                        ELECTRONICALLY FILED
                                                                          DOC#: _ _ _ _ _ _ __
Southern District of New York                                             DATE FILED: 2--5-Z.O
40 Foley Square
New York, New York 10007

       Re:    United States v. Reginald Fowler, S119 Cr. 254 (ALC)

Dear Judge Carter:

        On January 29, 2020, the Court signed a sealed post-indictment restrammg order,
restraining assets held in three accounts at Santander UK PLC ("Santander UK"). A copy of the
Order is attached as Exhibit A. The Government respectfully requests that the Court unseal the
Order so that the Government may provide a copy of the Order to Santander UK and others.



                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney

                                           By:     ~~
                                                  Jessica Fender
                                                  Sheb Swett
                                                  Samuel Rothschild
                                                  Assistant United States Attorneys
                                                  Southern District of New York
                                                  (212) 637-2276 / 6522 / 2504




             -------------
                                      7   ~'J---,
                                                         2-5 -20
